Mercer County, No. 10-96-3. On April 18,1996, appellant filed a notice of appeal of the judgment of the court of appeals entered in ease No. 10-96-3 on March 13, 1996. Appellant asserted in his notice of appeal that the case originated in the court of appeals and was an appeal of right. Pursuant to S.Ct.Prac.R. V(3), the Clerk ordered the transmittal of the record from the court of appeals.
Upon review of the record, it is determined by the court that this case did not originate in the court of appeals but is an appeal of the court of appeals’ decision denying appellant’s motion for delayed appeal of the trial court’s order of sentence entered September 2, 1993. Whereas this appeal is a discretionary appeal or claimed appeal of right and appellant did not file a memorandum in support of jurisdiction as required by S.Ct.Prac.R. II(2)(A)(1),
IT IS ORDERED by the court, sua sponte, that this case be, and hereby is, dismissed.